Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1,2,5-8,10,13,15,18-22,30,35-40, and 42 are pending in the application. Claims 3,4,9,11,12,14,16,17,23-29,31-34,41,43, and 44 have been cancelled.   Thus, claims1,2,5-8,10,13,15,18-22,30,35-40, and 42  have been examined as the subject matter of record.

Withdrawal Notice of Allowable Subject Matter
Upon further review and search update, new prior art documents have been found that necessitate new ground(s) of rejection.  Previous indication of allowability (see the Office Action of 12/24/21, page 10) is hereby withdrawn.   




Withdrawn Rejections
	Applicant's amendments and arguments filed March 23, 2022 are acknowledged and have been fully considered.  
Claims 23,25,43, and 44 were rejected under 35 USC 103 as being obvious over Parrish (US PG Publication 2015/0045224 A1).This rejection is withdrawn in view of Applicant’s cancellation of claims 23,25,43, and 44 rendering their rejection moot.

New Rejection(s) 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,2,5-8,10,13,15,18-22,30,35-40, and 42 are rejected under 35 USC 103 as being obvious over Bowe et al. (WO/2013/017402A1, newly cited, see attached document) in view of  LI YONGSHUANG (CN104365591 (A),see attached machine translation, newly cited).


Applicant’s Invention

    Applicant claims an agricultural adjuvant comprising up to 60 parts by weight amine surfactant, from 5 to 90 parts by weight oil, lecithin, emulsifier, and less than 10 parts by weight water, based on 100 parts by weight adjuvant, wherein the emulsifier comprises a first emulsifier and a second emulsifier, the first emulsifier being non-ionic and the second emulsifier being anionic, and wherein the agricultural adjuvant does not cause an increase in volatility of an auxin herbicide in a herbicide composition that contains the agricultural adjuvant and the auxin herbicide, relative to a volatility of an auxin herbicide in an otherwise identical herbicide composition that does not contain the agricultural adjuvant, wherein the composition does not contain inorganic acid.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

 
Bowe et al. teach a composition comprising an alkali metal salt of dicamba and an alkali metal salt of glyphosate (limitation of instant claims 18-20); a method for preparing the said composition comprising a step of contacting an alkali metal salt of dicamba and an alkali metal salt of glyphosate; a method of controlling undesired vegetation, which comprises allowing a herbicidal effective amount of said composition to act on plants, their habitat or on seed of said plants; and to seed comprising said composition (page 1, lines 11-23). Suitable solvents and liquid carriers are water and organic solvents, such as mineral oil fractions of medium to high boiling point, e.g. kerosene, diesel oil; oils of vegetable or animal origin; aliphatic, cyclic and aromatic hydrocarbons, e. g. toluene, paraffin, tetrahydronaphthalene, alkylated naphthalenes; alcohols, e.g. ethanol, propanol, butanol, benzylalcohol, cyclohexanol; glycols; DMSO; ketones, e.g. cyclohexanone; esters, e.g. lactates, carbonates, fatty acid esters, gamma-butyrolactone; fatty acids; phosphonates; amines; amides, e.g. N-methylpyrrolidone, fatty acid dimethylamides; and mixtures thereof wherein the preferred solvent is water(page 16, lines 35-41, limitation of instant claims 1,2,35, and 42). Suitable surfactants are surface-active compounds, such as anionic, cationic, nonionic and amphoteric surfactants, block polymers, polyelectrolytes, and mixtures thereof. Such surfactants can be used as emulsifier, dispersant, solubilizer, wetter, penetration enhancer, protective colloid, or adjuvant(page 17, lines 19-22, limitation of instant claims 1 and 36). Suitable anti-drift agents are oils, such as plant oils, methylated seed oil; lecithin (page 18, lines 14-19, limitation of instant claims 1,2,35,and 42).  Preferably, the composition contains an adjuvant. The adjuvant is usually selected from the above mentioned surfactants. Preferred adjuvants comprise at least one nonionic surfactant, more preferably an alkoxylate and especially preferred adjuvants are alkoxylated alkylamines, such as linear or branched C6-30 alkylamines, which are ethoxylated and/or propoxylated. Examples are tallow amine ethoxylated (page 18, lines 30-40, amine surfactant of the instant claims, limitation of instant claims10 and 13).   Bowe et al. specifically teach the use of calcium dodecylbenzenesulfone (see page 19, lines 35-36 and lines 39-40, anionic emulsifier of the instant claims, limitation of instant claims 5 ,6,37 and 38).
    With regards to the limitation of instant claims 1,15,21, and 22 wherein Applicant claims that the agricultural adjuvant does not cause an increase in volatility of an auxin herbicide in a herbicide composition that contains the agricultural adjuvant and the auxin herbicide, relative to a volatility of an auxin herbicide in an otherwise identical herbicide composition that does not contain the agricultural adjuvant, a composition that consists of the same components will possess the same properties and therefore lead to identical ,desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of     Bowe et al. is that   Bowe et al. do not expressly teach the claimed concentration amounts(limitation of instant claims 1,2,7,8,13,35, and 42) as well as a method of preparing the claimed composition (limitation of instant claim 30).  However, LI YONGSHUANG teaches a pesticide synergist prepared by taking esterified plant oil, an emulsifying agent, soybean extract and a permeation solvent as raw materials. The pesticide synergist provided by the invention is suitable for being mixed with various preparation types of insecticides, sterilizing agents, herbicides, and a foliage fertilizer(abstract).   The purpose of the invention is to solve the problems of environmental pollution, backward technical indicators and single function of traditional pesticide adjuvants, and provides a kind of environmental protection and high-efficiency prepared by using esterified vegetable oil, emulsifier, soybean extract and high-efficiency penetrating green solvent as raw materials type pesticide synergist.  By weight, the adjuvant composition comprises 5-15 parts of penetrating solvent, 5-70 parts of soybean extract, 5-20 parts of esterified vegetable oil, and 5-30 parts of emulsifier ([0009]). The soybean extract is soybean phospholipid and/or soybean isoflavone. More preferably, it is soybean lecithin ([0011]). The esterified vegetable oil is methyl esterified vegetable oil and/or ethyl esterified vegetable oil ([0012]). The emulsifiers include cationic surfactants, anionic surfactants or nonionic surfactants, wherein the cationic surfactants include alkyl ammonium salts or alkyl quaternary ammonium salts; the anionic surfactants include alkyl benzene sulfonates , alkyl naphthalene sulfonate or fatty alcohol sulfate; nonionic surfactants include fatty alcohol polyoxyethylene ether, alkylphenol polyoxyethylene ether, phenethylphenol polyoxyethylene ether, benzylphenol polyoxyethylene ether , one or more of castor oil polyoxyethylene ether ([0013]).   As an agricultural spraying adjuvant, it can obtain ideal spraying effect with only a small amount of spraying, and can save water for spraying pesticides ([0024]).   The invention also provides a method for preparing a tank-mixed pesticide synergist. The penetrating solvent, soybean extract and esterified vegetable oil are sequentially added to the reaction kettle and stirred for 1-2 hours until uniform, then the emulsifier is added, and the pesticide is obtained by stirring until transparent. Synergist ([0015]).
  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)

   The teachings of Bowe et al. and LI YONGSHUANG are directed to agriculture compositions comprising lecithin, oil ,and at least one emulsifier.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Bowe et al. and LI YONGSHUANG to arrive at the claimed compositions as well as a method of preparing said compositions at the time the instant invention was filed, with a reasonable expectation of success. LI YONGSHUANG teaches   that the use of vegetable oil and soybean lecithin as raw materials, which is derived from green plants, has better affinity with plants, and is safer for plants than being mineral oil-based([0019]) and that soy lecithin contains a large amount of phytosterols, which have a synergistic effect on plant growth([0022]). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of a composition that is safer for plants, has better affinity with plants and has a synergistic effect on plants due to the use of the claimed concentrations of oil, lecithin, and emulsifier.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form an herbicide composition comprising the claimed adjuvant  formulation.
.      Although the cited references do not teach  all the concentrations as claimed in the instant application, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art  to vary the concentration amounts depending on the desired result and plant species.   Determining optimal concentrations of the herbicidal components is routine experimentation and is readily practiced by one of ordinary skill.
  With regards to claims
    	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed March 23, 2022, with respect to the rejection of claims 23,25,43, and 44  under 35 USC 103 as being obvious over Parrish (US PG Publication 2015/0045224 A1).have been considered but are moot in view of the withdrawal of the rejection for the reasons set forth above.





























Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617